                       Case 4:20-mj-00233-BD Document 1 Filed 10/26/20 Page 1 of 10                                        FU;ED ,
                                                                                                                 EASTtt~t.a°6i~.rJrJlRjtflNSAS
                                                                                                                           OCT 26 2020
 AO 442 (Rev. 11/1 I) Arrest Warrant




                                                            Western District of Arkansas


                      United States of America
                                  V.                                         )
                                                                             )         Case No.    6:20-mj-6002
                                                                             )
                      BRANDEN LEE BREWER                                     )
                                                                             )
-··-·------··------- ·-·--- ------.----·-·-·-----                            )
                              Defendant


                                                          ARREST WARRANT
To:        Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)         BRANDEN LEE BREWER
who is accused of an offense or violation based on the following document filed with the court:

0     Indictment           O Superseding Indictment              O Information            O Superseding Information             ff Complaint
0     Probation Violation Petition          O Supervised Release Violation Petition                 O Violation Notice          O Order of the Court

This offense is briefly described as follows:
    COUNT ONE: Possession of Methamphetamine, a Schedule II controlled substance, with Intent to Distribute; 21 U.S .C. §
    841(a)(1); and

    COUNT TWO: Possession of a Firearm in Furtherance of a Drug Trafficking Crime; 18 U.S.C. § 924(c)(1 )(A) .




Date:           10/23/2020



City and state:           Texarkana, Arkansas                                            Hon. Barry A . Bryant, United States Ma istrate
                                                                                                       Printed name and title


                                                                         Return

          This warrant was received on      (dale)   ·--·-·--·--···--· -· _ _ _ ,   and the person was arrested on    (da1e)
                                                                                                                                -----------
at (city and state)


Date:
                                                                                                    Arresting officer's signature



                                                                                                       Printed name and title
                               Case 4:20-mj-00233-BD Document 1 Filed 10/26/20 Page 2 of 10




AO 442 (Rev. 11/11) An't'St Wurrun1



                                                               UNITED STATES DISTRICT COURT
                                                                                                            for the

                                                                                             Western District of Arkansas

                               United States of America
                                                   v.                                                        )
                                                                                                             )          Case No.        6:20-mj-6002
                                                                                                             )
                              BRANDEN LEE BREWER                                                             )
                                                                                                             )
           -·--- .... -..   - . ~-~-•··......._................
                                                    Defe11dn111
                                                                ----•·'"· .... _. ..... ...~,.--..·---·-
                                                                               ,.   ~
                                                                                                             )


                                                                                          ARREST WARRANT
To:          Any authorized law enforcement officer


             YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson 10 bearnmad)                          __ BRANDEN LEE BREWER _ ····-·-·-·- ·• ____ . ______ ·--·- ·· ····-··-                                        ~-----····• •·• • _
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment                             0 Superseding Indictment                                  0 Information            0 Superseding Information                fi Complaint
0 Probation Violation Petition                                        0 Supervised Release Violation Petition                            0 Violation Notice          O Order of the Court

This offense is briefly described as follows:
     COUNT ONE: Possession of Methamphetamine. a Schedule ll controlled substance, with Intent to Distribute; 21 U.S.C. §
     841(a)(1); and

     COUNT TWO: Possession of a Firearm in Furtherance of a Drug Trafficking Crime; 18 U.S.C. § 924(c)(1)(A).




Date: .          . ..!.9.f2~f.2020 . . ..

City and state:                   ___ Texarkana, Arkansas_                                                       . _ .....H..9Q!.~ffi'_6.,_§~ry~_!}!,_l::!n_i1ed Slates Ma9§!_r~Ie..........
                                                                                                                                            Printed name nnd title


                                                                                                           Return
            This warrant was received on (date)                                     ,o/t5 b4.l:-"                _ , and the person was arrested on (d(lJe)          ../_<J./.J.§L!.<!.:?Q .... .
at   (city and s1a1e)•. C o.'.'I"" ~ j... ;.. rt.fl-:
           Case 4:20-mj-00233-BD Document 1 Filed 10/26/20 Page 3 of 10
                                                                                                              FILED
                                                                                                       US DISTRICT COURT
                                                                                                       WESTERN DISTRICT
                                                                                                         OF ARKANSAS
AO 91 (Rev. 1I l l I) Criminal Complain/
                                                                                                          Oct23,2020
                                                                                                       OFFICE OF THE CLERK
                               UNITED STATES DISTRICT COURT
                                                     for the
                                           Western District of Arkansas
                                             Hot Springs Division

United States of America                             )
                                                     )
          V.                                         )      Case No.      6:20-mj-6002
                                                                         ---~-----
                                                     )
Branden Lee Brewer                                   )


                                           CRIMINAL COMPLAINT

       I, the Complainant in this case, state that the following is true to the best of my knowledge
and belief.

                                                 COUNT ONE

        On or about October 23, 2020, in the county of Hot Spring, in the Western District of
Arkansas, the Defendant, Branden Lee Brewer, did knowingly and intentionally possess with
intent to distribute a controlled substance, namely methamphetamine, a Schedule II controlled
substance, in violation of Title 21 U.S.C. § 841(a)(l).

                                                 COUNT TWO

       On or about October 23, 2020, in the county of Hot Spring, in the Western District of
Arkansas, the Defendant, Branden Lee Brewer, did knowingly possess a firearm in furtherance of
a drug trafficking crime for which he may be prosecuted in a court of the United States, that is,
possession with intent to distribute a controlled substance, namely methamphetamine, as charged
in Count One of this Complaint, in violation of Title 18, United States Code, Section 924(c)(l)(A).

          This criminal complaint is based on these facts:

          • See attached affidavit of DEA Special Agent Kenneth Bolton.


                                              (Appearing via telephone conference call at 8 6 ~
                                                                      Complainant'.! Slg11a111re


                                                 Special Agent Kenneth Bolton, DEA
                                                               Complainant 's printed name and title


                                                  Page 1 of2
        Case 4:20-mj-00233-BD Document 1 Filed 10/26/20 Page 4 of 10




Attested to by the Complainant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
appearing by telephone call at 866-880-0098 (specify reliable electronic means).


Date: October 23, 2020



City and State:   T~"-"' \l"--. /rf-.
                             l
                                              Barry A. Bryant, United States Magistrate Judge
                                                                Printed name and ti Ile




                                        Page 2 of 2
        Case 4:20-mj-00233-BD Document 1 Filed 10/26/20 Page 5 of 10




                                             AFFIDAVIT

I, Kenneth Bolton, being duly sworn, do hereby depose and swear as follows:

        I.      I have been a Special Agent (SA) with the DEA since April of 2019, during which

time I have participated in numerous investigations involving narcotics trafficking. Prior to my

employment as a Special Agent with the DEA, I was employed as a Signal Officer for the United

States Army Special Operations Command (USASOC) where I served as an audio-visual,

multimedia, telecommunications, and psychological operations Commander supporting Special

Operations Forces (SOF), Military Information Support Operations (MISO) Forces, Joint

Department of Defense Task Forces, and provided Defense Support to Civil Authorities (DSCA)

conducting Federal Emergency Management Agency (FEMA) humanitarian operations for

approximately 4 years.

       2.       As a DEA Special Agent, I have received and completed the 16-week Basic

Agent Training at the DEA Justice Training Center in Quantico, Virginia. While attending Basic

Agent Training, I received courses on methods of unlawful drug trafficking, the means by which

drug traffickers and/or manufacturers derive, launder, and conceal their profits from drug

trafficking, the use of assets to facilitate unlawful drug trafficking activity, surveillance

techniques, narcotics identification, evidence handling, law, current trends/patterns involving the

distribution of narcotics, law permitting the forfeiture to the United States of assets purchased

with drug proceeds or assets used or intended to be used to facilitate the drug violations, as well

as other areas of drug enforcement. Upon successful completion of the DEA Academy, I have

been assigned to the DEA' s New Orleans Division, Little Rock District Office (LRDO) Task

Force Group-One (TFG-1) and have been so assigned since August of 2019.

       3.      Since my employment with DEA, I have conducted and/or participated in
         Case 4:20-mj-00233-BD Document 1 Filed 10/26/20 Page 6 of 10




numerous investigations involving illegal drugs and money laundering. During these

investigations, I have been involved in seizures of methamphetamine and bulk United States

currency. I have interviewed numerous subjects/defendants involved in and/or arrested for drug

and narcotics violations and money laundering. I also have participated in numerous joint, inter-

agency federal and state investigations. Additionally, I have established and supervised

confidential sources; prepared and executed search warrants and arrest warrants; conducted

physical surveillance; and monitored and reviewed court-ordered and consensually-recorded

conversations of drug traffickers.

        4.      Through my training and experience, including on-the-job discussions with other

law enforcement agents and cooperating suspects, I am familiar with the activities of drug

smugglers and drug trafficking distribution networks. I am familiar with coded language that

drug traffickers use during telephone conversations to disguise their illegal activities and the

manner in which they conduct these illegal activities. I am familiar with drug trafficker's

methods of conversion for the transportation, concealment, and production of methamphetamine.

During the conduct of my official duties, I have prepared and assisted other law enforcement

officers in the preparation and execution of various search warrants, arrest warrants, and criminal

complaints. During the preparation of this Affidavit, I have consulted with senior agents of the

DEA assigned to the LRDO, who have additional experience in conducting complex drug

investigations including drug trafficking and money laundering conspiracy cases, and multiple

Title III investigations.

        5.      In connection with my official DEA duties, I investigate criminal violations of the

federal narcotics laws, including, but not limited to, Title 21, United States Code, Sections 841,

843, 846, 848, and 860; money laundering laws, including Title 18, United States Code, Sections



                                                  2
           Case 4:20-mj-00233-BD Document 1 Filed 10/26/20 Page 7 of 10




1956 and 1957; and firearm laws, including Title 18, United States Code, Section 922, in

addition to other violations.

                                   PURPOSE OF AFFIDAVIT

          6.   This affidavit is submitted in support of a criminal complaint, alleging that

Branden BREWER (hereinafter "B. BREWER) and Amber BREWER (hereinafter "A.

BREWER") violated Title 21, United States Code, Section 841(a)(l) (possession with intent to

distribute a controlled substance, namely methamphetamine, a Schedule II controlled substance)

and 18 U.S.C. § 924(c) (possession of a firearm in furtherance of a drug trafficking offense)

exists.

          7.   The information contained in this affidavit is based upon information provided by

other DEA special agents, other federal, state and local law enforcement officers, and my own

personal investigation. The information is submitted for the sole purpose of establishing

probable cause for the criminal complaint discussed herein. As a result, it does not contain every

fact known to me concerning this investigation.

          8.   Because of this Affidavit' s limited purpose, it does not contain all of the facts

known to me or other law enforcement officers about the investigation. Specifically, I have set

forth only those facts I believe are necessary to establish probable cause in support of the

criminal complaint and arrest warrant.

                                   STATEMENT OF FACTS

          9.   On October 23, 2020, at approximately 12:44 a.m., Arkansas State Police (ASP)

Trooper (Troop K) Dustin Arnold was conducting routine patrol, traveling eastbound on

Interstate 30 near the 83 mile marker, near Malvern, Arkansas, with ASP Trooper and K9

handler Tim Callison when they observed a black Chevy Silverado pickup truck pass them



                                                  3
        Case 4:20-mj-00233-BD Document 1 Filed 10/26/20 Page 8 of 10




traveling above the posted speed limit. ASP Trooper Arnold began following the black Chevy

Silverado and noticed Arkansas registration WPWFG displayed on the rear of the vehicle. ASP

Trooper then conducted a traffic stop on the black Chevy Silverado at approximately the 86

eastbound mile marker. After coming to a stop, ASP Trooper Arnold approached the driver side

of the vehicle and identified the driver to be B. BREWER and the front passenger to be A.

BREWER, who is B. BREWER's wife. B. BREWER stated to ASP Trooper Arnold that he was

coming from Dallas, Texas and meeting friends in a few hours. ASP Trooper Arnold asked B.

BREWER if he had anything illegal in the vehicle and he stated he did not. Shortly Thereafter,

ASP Trooper and K9 handler Callison ran K9 Rino around the Chevy truck. K9 Rino is a trained

and certified narcotics detector canine working for ASP, and as such is capable of detecting and

alerting to the presence of certain controlled substances, to include methamphetamine, even

when those substances are inside of a closed vehicle and K9 Rino is outside. ASP Trooper

Callison is also trained and certified as K9 Rino's handler. According to ASP Trooper Callison,

when he ran K9 Rino around the Chevy truck's exterior, K9 Rino gave what ASP Trooper

Callison recognized from his training and experience as a positive indication that K9 Rino had

detected the presence of illegal narcotics inside the Chevy Truck. During the resulting probable

cause search, ASP Trooper Arnold and ASP Trooper Callison located approximately 7.5 pounds

of suspected methamphetamine (contained within four (4) separate packages, wrapped in duct-

tape) in a duffle bag (which also contained women's clothing) behind the driver's seat, along

with an undetermined amount of United States Currency. They also located one (1) semi-

automatic Smith and Wesson SD9 VE handgun (SIN: FZU4793, loaded with one (1) round in the

chamber) in an open pocket on the driver' s side of the Chevy truck's center console, where it

was visible to anyone in the driver' s seat, but accessible to both the driver and any front seat



                                                  4
        Case 4:20-mj-00233-BD Document 1 Filed 10/26/20 Page 9 of 10




passenger. ASP Trooper Callison conducted a TruNarc inspection on one of the packages of

suspected methamphetamine which resulted in a presumptively positive for the presence of

methamphetamine

        10.    ASP Trooper Callison notified your affiant and Task Force Officer (TFO) Nathan

Robbins of DEA Little Rock District Office Task Force Group- One ofB. BREWER's and A.

BREWER's arrests and the seizure of the suspected methamphetamine, one (1) loaded semi-

automatic handgun, and undetermined amount of United States Currency and sought assistance

with the investigation. Your affiant and TFO Robbins responded to the ASP Troop Headquarters

in Malvern, Arkansas where they seized the suspected methamphetamine, one (1) semi-

automatic handgun, two (2) handgun magazines, an undetermined amount of ammunition, and an

undetermined amount of United States Currency from ASP Trooper Arnold and ASP Trooper

Callison.

       11.     Following B. BREWER's and A. BREWER's arrest by ASP, both were

transported to the Hot Springs County jail and charged with certain state offenses. Your affiant

and TFO Robbins seized the four (4) packages of suspected methamphetamine and undetermined

amount of United States Currency from ASP Trooper Callison and ASP Trooper Arnold and

transported it to the DEA Little Rock District Qffice for storage, safekeeping, and further

analysis. Per ASP Trooper Callison, the four (4) duct-tape packages containing suspected

methamphetamine was field tested and presumptively positive for the presence of

methamphetamine via TruNarc. The four (4) duct-tape packages weigh a total of approximately

3,638.8 gross grams and is pending shipment and transfer of custody to the DEA' s Southeast

Laboratory for safekeeping and further analysis. Based upon my training and experience,

possession of such a large quantity of methamphetamine indicates the possessor's intent to



                                                 5
       Case 4:20-mj-00233-BD Document 1 Filed 10/26/20 Page 10 of 10




distribute it to others, and is not consistent with possession merely for personal use. The one (1)

semi-automatic handgun, two (2) handgun magazines, and ammunition was seized by TFO

Robbins and your affiant from ASP Trooper Callison and ASP Trooper Arnold and taken to the

City of Jacksonville Police Department B.E.A.S.T. property management system for storage and

safekeeping.

                                          CONCLUSION

        12.    Based upon the foregoing, your affiant asserts that there is probable cause to

believe that B. BREWER and A. BREWER have committed violations of Title 21 , United States
                                                                                                      ~   ..
Code, Section 841(a)(l) (possession with intent to distribute a controlled substance, namely

methamphetamine, a Schedule II controlled substance) and 18 U.S.C. § 924(c) (possession of a •

firearm in furtherance of a drug trafficking offense).


       FURTHER YOUR AFFIANT SAYETH NOT.


                               (Appearing via telephone conference call at 866-880-0098)
                               Kenneth William Bolton
                               Special Agent
                               U .S. Drug Enforcement Administration
                               Little Rock District Office


Attested to by the Complainant on this 23rd day of October, 2020, in accordance with the
requirements of Fed. R. Crim. P. 4.1, by appearing by telephone call at 866-880-0098.




                                                 6
